Citation Nr: 0009391	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to June 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
1998 and September 1998 by the Des Moines, Iowa, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A January 1998 rating decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder (styled by 
the RO as "nervous condition").  The veteran entered notice 
of disagreement (NOD) with this decision in February 1998, a 
statement of the case (SOC) was issued in March 1998 (styling 
the issue as "personality disorder"), and the veteran 
entered a substantive appeal, on a VA Form 9, received in 
October 1998.  

A September 1998 rating decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an seizure disorder.  The veteran entered a 
NOD (on a VA Form 9) with this decision in October 1998, a 
SOC was issued in November 1998.  A VA Form 646 received in 
January 1999 referenced a seizure disorder and effectively 
constituted a substantive appeal on this issue.


FINDINGS OF FACT

1.  In a May 1990 decision, the Board denied appeals by the 
veteran on claims of entitlement to service connection for an 
acquired psychiatric disorder and for a seizure disorder. 

2.  Evidence added to the record since the May 1990 Board 
decision which bears directly and substantially upon the 
specific matters under consideration, by itself and in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder and for a seizure disorder.

3.  The evidence of record includes medical diagnoses of 
seizure disorder and a psychiatric disorder, competent 
evidence of inservice incurrence, and medical evidence of a 
nexus between these disorders and the veteran's military 
service. 


CONCLUSIONS OF LAW

1.  The May 1990 decision of the Board which denied appeals 
on the veteran's claims of entitlement to service connection 
for an acquired psychiatric disorder and for a seizure 
disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991). 

2.  Evidence received since the Board's decision in May 1990 
is new and material with regard to the issues of entitlement 
to service connection for an acquired psychiatric disorder 
and for a seizure disorder, and the veteran's claims for 
these benefits has been reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claims of entitlement to service connection 
for an acquired psychiatric disorder and for a seizure 
disorder are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Where a veteran who served for 90 days or more 
during a period of war develops epilepsy or a psychosis to a 
degree of 10 percent or more within one year from separation 
from such service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104.  The veteran's motion for 
reconsideration of the Board's May 1990 decision was denied, 
and the veteran did not appeal the decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board's May 1990 decision is thus final.

However, an otherwise final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  "New and material evidence" 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

The Court has developed a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209, 218-219 (1999).  The first step is to determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  If he 
or she has done so, the adjudicator must proceed to the 
second step, which requires determining whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is found to be not well grounded, the adjudication 
process must halt, despite reopening, because a claim that is 
not well grounded cannot be allowed.  Winters v. West, 12 
Vet. App. 203, 206-207 (1999).  If the claim is found to be 
well grounded, the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, which 
requires an adjudication of the merits of the claim.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The evidence that must be considered in determining whether 
there is a basis for reopening either of these claims is that 
evidence added to the record since the May 1990 Board 
decision, the last disposition in which the appellant's 
claims were finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996). 
The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim in May 1990 
included private medical records of the veteran's treatment 
prior to service, service medical records, reports of 
hospitalization during and after service, VA hospitalization 
and treatment records, VA examination reports, a medical 
article, and personal hearing testimony.  

I.  Psychiatric Disorder

With regard to a psychiatric disorder, the evidence of record 
at the time of the prior final disallowance of the veteran's 
claim in May 1990 demonstrated no evidence of acquired 
psychiatric disorder in service, but only a diagnosis of a 
personality disorder which preexisted service.  Service 
medical records reflect suicide attempts in 1960 due to 
emotional instability reaction, manifested by poor control of 
impulses, impulsivity, immaturity, and poor judgment, and in 
April 1965, which was ultimately diagnosed as chronic 
moderate unstable personality disorder.  VA hospitalization 
in March 1966 resulted in a diagnosis of antisocial reaction, 
described as a sociopathic personality disturbance.  Private 
hospitalization in November and December 1981 resulted in 
diagnoses which included adult antisocial behavior and 
atypical mixed personality disorder, sociopathic or 
psychopathic.  A VA discharge summary in August 1985 reflects 
discharge diagnoses which included a history of adjustment 
reaction leading to suicide attempts, and a VA discharge 
summary in June 1986 reflects diagnoses which include 
antisocial personality traits. 

Evidence added to the record since the May 1990 Board 
decision includes an article pertaining to major depression 
in patients with closed head injuries, an October 1950 
hospital discharge summary, and March 1966 treatment records 
and summary.  However, as these were previously submitted and 
of record at the time of the Board's May 1990 decision, they 
are not new evidence. 

As pertains to a psychiatric disorder, pertinent evidence 
added to the record since the May 1990 Board decision 
includes a December 1997 VA examination, which reflects a 
diagnosis of personality disorder secondary to closed head 
injury.  The history presented by the veteran was of two 
motor vehicle accidents in service.  The veteran also 
submitted additional written statements or argument in 
support of his claims, pointing out perceived errors in the 
recording or interpretation of evidence. 

In addition to the evidence cited above which is duplicative 
and, therefore, not new, some of the veteran's lay statements 
are redundant as they essentially reiterate assertions made 
prior to the Board's May 1990 decision, and the evidence of 
current diagnoses is cumulative of previous diagnoses of 
personality disorder.  The only pertinent evidence submitted 
subsequent to the May 1990 decision which is neither 
cumulative nor redundant of evidence previously submitted to 
agency decisionmakers regards that aspect of the December 
1997 VA medical diagnosis that a personality disorder was 
secondary to closed head injury.  Therefore, the Board finds 
that at least this evidence submitted since May 1990 is new.  
In the context of the history of inservice motor vehicle 
accidents, this medical report constitutes an apparent 
medical opinion linking a current psychiatric disorder to 
closed head injuries associated with the accidents.  The 
Board stresses here that for new and material evidence 
analysis purposes, the evidence is presumed to be true. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
therefore must conclude that the December 1997 VA medical 
diagnosis constitutes new and material evidence and that the 
psychiatric disability issue has been reopened.  

The Board acknowledges at this point that personality 
disorders are not per se disabilities for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  However, the VA examiner's 
diagnosis suggesting that a closed head injury is the cause 
needs clarification and elaboration on a question involving 
some medical complexity, especially in view of some other 
evidence in the claims file suggesting that the veteran may 
suffer from other psychiatric disability in addition to a 
personality disorder.  The Board therefore is of the opinion 
that the provisions of 38 C.F.R. § 3.303(c) should not be 
viewed as precluding a finding that the claim has been 
reopened and is also well-grounded under the circumstances of 
this case.  Application of this regulation will be 
appropriate, however, when the merits of the case are 
considered after the medical development set forth in the 
remand portion of this decision. 

II.  Seizure Disorder

With regard to a seizure disorder, the evidence of record at 
the time of the prior final disallowance of the veteran's 
claim in May 1990 included that at the age of 15 the veteran 
became disoriented, and had previously sustained two head 
injuries as a child.  There was no evidence of a seizure 
disorder during service.  The veteran was involved in a motor 
vehicle accident in February 1964 and received a cerebral 
concussion.  After service, an electroencephalogram (EEG) in 
November 1965 was interpreted as indicating thalamic 
epilepsy.  Multiple subsequent examinations were negative for 
findings pertaining to a seizure disorder, and it was not 
until April 1986 that a partial complex seizure was first 
diagnosed.  Other testing for seizures was negative for 
clinical findings.  A VA neurological examination in 1987 
included a neurologist's opinion that the veteran's seizures 
appear to have resulted from a motor vehicle accident in 
1964.  At a personal hearing in January 1989, the veteran 
contended that his partial complex seizure disorder diagnosed 
in 1986 was the same disorder previously revealed by EEG.  

Pertinent evidence added to the record since the May 1990 
Board decision includes a September 1990 VA physician letter, 
which included the opinion that, given the symptoms over the 
years, it was "very unlikely that [the veteran's] seizure 
disorder [diagnosed as thalamic epilepsy soon after service] 
disappeared for a number of years only to appear later."  A 
VA physician letter in August 1990 included the opinion that 
the veteran's current seizures were consistent with EEG 
findings suggestive of thalamic epilepsy, and that the 
veteran had had the current seizure disorder "over a chronic 
period, dating back to his time in the service."  A VA 
examination in June 1998 reflects the conclusion that the 
reported blacking out episodes which the veteran claimed to 
be experiencing were not supported by any objective evidence 
of record, and the examiner was not sure if he agreed with 
the diagnosis of thalamic epilepsy soon after service.  The 
examiner offered the opinion that, while the veteran's 
current "blacking out" episodes could be seizure related, 
though there was no objective evidence of this, there was no 
evidence that the current seizures (for which the veteran had 
been treated since 1985) were present prior to the veteran's 
service or were the result of his traumatic injury during 
service.  Magnetic resonance imaging (MRI) in 1998 revealed 
no structural lesions or sclerosis of the brain.  A VA 
examination report in August 1998 by a VA neurologist 
resulted in the conclusions that objective data did not 
support the conclusion that the veteran has seizures, but, if 
his spells were seizures, they were likely a partial complex 
seizure type, a diagnosis previously entertained based on 
pre-service and post-service spells.  

With regard to the claim to reopen service connection for a 
seizure disorder, the Board finds that the additional 
evidence of record bears directly and substantially upon the 
specific matter under consideration, and, by itself and in 
connection with evidence previously assembled, it is so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for a seizure 
disorder.  Of especial significance are the August and 
September 1990 VA medical opinions which provide some medical 
evidence relating the veteran's currently diagnosed seizure 
disorder to EEG findings and diagnosis of thalamic epilepsy 
within one year of service separation, and a general opinion 
relating a seizure disorder to the period of the veteran's 
service.  Based on this evidence, the Board finds that the 
evidence received since the Board's decision in May 1990 is 
new and material with regard to the issue of service 
connection for a seizure disorder, and the veteran's claim as 
to this issue is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

In addition, the Board finds that the August 1990 letter 
reflecting a VA physician's opinion that the veteran's 
seizure disorder is "an illness which he has had over a 
chronic period, dating back to his time in the service" is 
sufficient to constitute a required nexus opinion to well 
ground his claim for service connection.  As there is also 
some evidence of a current diagnosis of a seizure disorder, 
and some evidence of injury or disease in service, including 
two automobile accidents, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); see Elkins, 
supra. 


ORDER

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder and for a seizure disorder.  
The veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder and for a seizure disorder 
are also well-grounded.  To this extent, the appeal is 
granted, subject to the provisions set forth in the following 
remand portion of this decision. 


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  The underlying 
questions in the present case appear to involve matters of 
some medical complexity, and the Board is of the opinion that 
the record as it now stands does not allow for informed and 
equitable appellate review of the issues.  


Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  Any pertinent VA medical records (not 
already of record) documenting ongoing 
treatment should be obtained and 
associated with the claims file. 

2.  After completion of the above, the 
veteran should be scheduled for special 
VA psychiatric and seizure disorder 
examinations for the purpose of 
ascertaining the nature and etiology of 
any present psychiatric disorder(s) and 
seizure disorder.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiners in 
connection with the examinations.  All 
indicated special studies and tests 
should be accomplished.  

After reviewing the record and examining 
the veteran, the psychiatric examiner 
should clearly report all psychiatric 
disorders which can be medically 
diagnosed as being present.  With regard 
to any psychiatric disorders diagnosed, 
the examiner should offer an opinion as 
to any relationship to the inservice head 
injuries.  Further, with specific regard 
to any personality findings, the examiner 
should clearly indicate, if possible, 
whether there has been any personality 
change associated with an organic mental 
disorder due to closed head injury in 
service (as contemplated by Diagnostic 
Code 9327) separate and apart from any 
personality disorder noted during service 
which is more in the nature of a 
congenital or developmental disorder.  A 
detailed rationale for all opinions 
expressed would be helpful and is hereby 
requested. 

After reviewing the record and examining 
the veteran, the seizure disorder 
examiner should clearly indicate, if 
possible, whether or not the veteran 
suffers from a seizure disorder.  If a 
seizure disorder is diagnosed, the 
examiner should offer opinions:  a) as to 
whether there medical evidence showing 
that such disorder was manifested during 
service or within one year of discharge 
from service, and b) whether it is at 
least as likely as not due to inservice 
injuries as opposed to other causes 
(including any preservice or post service 
injuries).  If a seizure disorder cannot 
be medically diagnosed, the examiner 
should so state.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested.   

3.  After completion of the above, the RO 
should review the expanded record on a de 
novo basis and determine whether the 
veteran's claims can be granted under all 
applicable laws and regulations, 
including the provisions of 38 U.S.C.A. 
§ 5107(b) in view of the fact that the 
issues are now being considered on the 
merits.  As to any issue which remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity to allow for proper 
appellate review.  The veteran and his representative 


are free to submit additional evidence and argument in 
support of the issues addressed in this remand.   


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

